 



Exhibit 10.07
THE FEDERAL HOME LOAN BANK
OF NEW YORK
NONQUALIFIED PROFIT SHARING PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE   PAGE  
 
           
I
  DEFINITIONS     2  
 
           
II
  MEMBERSHIP     4  
 
           
III
  AMOUNT AND PAYMENT OF BENEFITS     5  
 
           
IV
  AMOUNT AND METHOD OF PAYMENT     8  
 
           
V
  DESIGNATION OF BENEFICIARIES     9  
 
           
VI
  ADMINISTRATION OF PLAN     10  
 
           
VII
  AMENDMENT AND TERMINATION     12  
 
           
VIII
  GENERAL PROVISIONS     13  
 
           

 

 



--------------------------------------------------------------------------------



 



THE FEDERAL HOME LOAN BANK OF NEW YORK
NONQUALIFIED PROFIT SHARING PLAN
This Plan is adopted by the Federal Home Loan Bank of New York (the “Bank”) in
order to provide additional benefits to certain employees of the Bank who are
ineligible for certain benefits under the Pentegra Defined Benefit Plan for
Financial Institutions, a qualified defined benefit pension plan, as adopted by
the Bank. This Plan is unfunded, and all benefits payable under the Plan shall
be paid solely out of the general assets of the Bank.

 

1



--------------------------------------------------------------------------------



 



Article I. Definitions
When used in the Plan, the following terms shall have the following meanings:
1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participate in the Plan.
1.02 “Bank Service” means service as an employee of the Bank from the
commencement date of employment by the Bank.
1.03 “Benefit Equalization Plan” means the Federal Home Loan Bank of New York
Benefit Equalization Plan as adopted by the Bank as of June 18, 1987, to be
effective as of January 1, 1988, as the same has heretofore been and may
hereafter be amended.
1.04 “BEP Committee” means the Benefit Equalization Plan Committee appointed by
the Board of Directors pursuant to Section 6.01 to administer the Plan.
1.05 “Board of Directors” or “Board” means the Board of Directors of the Bank.
1.06 “Compensation Committee” means the Compensation and Human Resources
Committee of the Board of Directors.
1.07 “Effective Date” means July 1, 2008.
1.08 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.09 “Member” means any person included in the membership of the Plan as
provided in Article 2.
1.10 “Plan” means the Federal Home Loan Bank of New York Nonqualified Profit
Sharing Plan, as set forth herein and as amended from time to time.

 

2



--------------------------------------------------------------------------------



 



1.11 “Profit Sharing Benefit” means and refers to the benefit determined
pursuant to Article III.
1.12 “Profit Sharing Benefit Account” means and refers to the account maintained
for each Member pursuant to Section 3.02.
1.13 “Retirement Plan” means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under IRC Sections 401(a) and 501(a), as adopted by the Bank.
1.14 “Separation from Service” has the meaning set forth in Section 1.408A-1(h)
of the Regulations promulgated under IRC Section 409A.

 

3



--------------------------------------------------------------------------------



 



Article II. Membership
2.01 Each employee of the Bank who is included in the membership of the
Retirement Plan and derives his benefit thereunder in whole or in part under the
amended terms and conditions of the Retirement Plan, as amended effective
July 1, 2008, shall become a Member of the Plan on the latest of (i) the date on
which he shall have attained five (5) years of Bank Service, (ii) the date on
which he shall have become a Member of the Retirement Plan Component of the
Benefit Equalization Plan, and (iii) the Effective Date.
2.02 Notwithstanding any other provision of this Plan to the contrary, the BEP
Committee, in its sole and absolute discretion, shall exclude from membership
and participation in the Plan any employee who is not one of a select group of
management and highly compensated employees, or who does not meet such criteria
and requirements for membership in the Plan as the BEP Committee shall fix and
determine.

 

4



--------------------------------------------------------------------------------



 



Article III. Amount and Payment of Benefits
3.01 For the calendar year 2008 and for each calendar year thereafter, the
Members of the Plan during such calendar year shall be credited with a Profit
Sharing Benefit under the Plan in such aggregate amount, if any, as the
Compensation Committee shall determine in accordance with Section 3.02, based
upon the evaluation by the Compensation Committee of the Bank’s performance of
certain Bank-wide performance goals used in the Bank’s Incentive Compensation
Plan for such calendar year established by the Board of Directors, or by such
Committee as the Board of Directors shall designate for that purpose, or such
other performance criteria as may be established by the Board of Directors or
such Committee as the Board of Directors shall designate for that purpose, for
such calendar year, which determination shall be made by the Compensation
Committee as soon as practicable after the end of such calendar year.
3.02 The amount of the Profit Sharing Benefit with which a Member is credited
for any calendar year in accordance with Section 3.01 shall be determined as
follows:
(a) If the Board of Directors, or such Committee as the Board of Directors shall
designate, in its sole and absolute discretion, determines that the Bank has
achieved the threshold limits of performance of the criteria established for
such calendar year pursuant to Section 3.01, the amount of the Profit Sharing
Benefit with which each Member of the Plan who is such a Member at the
commencement of such calendar year shall be credited for such calendar year
shall be equal to eight percent (8%) of the Member’s Salary for such calendar
year.
(b) If the Board of Directors, or such Committee as the Board of Directors shall
designate, in its sole and absolute discretion, determines that the Bank has not
achieved the threshold level of performance of such criteria established for
such calendar year, no Member shall be credited with any Profit Sharing Benefit
for such calendar year.
(c) Notwithstanding any provision of paragraph (a) or (b) of this Section 3.02
above, the Compensation Committee may credit such higher or lower amount of
Profit Sharing Benefit for any calendar year as it may determine, in its sole
and absolute discretion, is appropriate in light of all relevant facts and
circumstances.

 

5



--------------------------------------------------------------------------------



 



3.03 The Bank shall maintain a Profit Sharing Benefit Account on the books and
records of the Bank for each Member and shall credit to such Profit Sharing
Benefit Account all Profit Sharing Benefits with which such Member shall be
credited, pursuant to Section 3.02, as soon as practicable following the
determination of the amount of such Profit Sharing Benefits by the Compensation
Committee in accordance with the provisions of Sections 3.01 and 3.02.
3.04 A Member shall not be entitled to a Profit Sharing Benefit under this
Article III for any calendar year unless, on the date the determination referred
to in Section 3.02(a) is made by the Compensation Committee, (i) he is an
employee of the Bank and (ii) he is eligible to be a Member under the provisions
of Section 2.01; provided, that a Member whose employment during any calendar
year shall have ceased prior to the last day of such calendar year by reason of
his death during such calendar year shall be entitled to have credited to his
Profit Sharing Benefit Account the Profit Sharing Benefit that would have been
credited to his Profit Sharing Benefit Account for such calendar year but for
his death.
3.05 There shall be credited to the Profit Sharing Benefit Account of each
Member from time to time notional interest at such rate or rates or in such
amount or amounts as may be determined by the BEP Committee in its sole and
absolute discretion.
3.06 The right of any Member to receive all or any part of the amount credited
to his Profit Sharing Benefit Account shall be subject to the following vesting
rules:
(a) Each Member shall have a vested and nonforfeitable right to the balance in
his Profit Sharing Benefit Account upon the earliest to occur of (i) his
completion of five (5) years of Bank Service, (ii) his attainment of his Normal
Retirement Date, (iii) his attainment of his Disability Retirement Date, or
(iv) his death, in each case while he is an employee of the Bank. If a Member
has any Separation from Service with the Bank prior to the earliest to occur of
such dates, neither he nor any other person claiming in his right shall be
entitled to any benefits under the Plan.

 

6



--------------------------------------------------------------------------------



 



(b) As used in the Plan, (i) “Salary” means the Member’s base salary for such
calendar year including any elective contribution the Member may make under
Article 4 of the Benefit Equalization Plan with respect to such calendar year
and any award of benefits under the Bank’s Incentive Compensation Plan made with
respect to such calendar year and that a Member’s Salary for the calendar year
2008 shall be deemed to be equal to fifty percent (50%) of his Salary for such
calendar year as determined without regard to this clause (b), and (ii) the
terms “Normal Retirement Date” and “Disability Retirement Date” shall have the
same meanings given to them, respectively, under the Retirement Plan.
3.07 The balance credited to the Profit Sharing Benefit Account of a Member who
has met the vesting rules in Section 3.06 shall be paid to him in a lump sum
payment as soon as reasonably practicable following his Separation from Service
with the Bank, or at such other date or dates in such other form as the Member
shall have elected in writing on a form prescribed by the BEP Committee which is
filed by the Member with the BEP Committee within thirty (30) days following (i)
the Effective Date, in the case of a Member who is such on the Effective Date,
or (ii) in the case of a Member who becomes such after the Effective Date, the
date on which he becomes a Member; provided, that such balance credited to the
Profit Sharing Benefits Account of a Member shall in no event be payable earlier
than the earliest of (i) the Member’s Separation from Service with the Bank,
(ii) the date of the Member’s death or (iii) the date the Member becomes
disabled, within the meaning of IRC Section 409A(a)(2)(c), and that the time or
schedule of payments of the balance credited to the Profit Sharing Benefit
Account of a Member shall not be accelerated, except as provided in Regulations
promulgated pursuant to IRC Section 409A, nor shall any payment of benefits
under the Plan be deferred to a date other than the date fixed for such payment
in this Article III. If a Member dies while an employee of the Bank prior to
receiving the balance credited to his Profit Sharing Benefit Account, the
balance in his Profit Sharing Benefit Account at the date of the Member’s death
shall be paid in a lump sum payment as soon as reasonably practicable following
the Member’s death in accordance with the provisions of Article V.

 

7



--------------------------------------------------------------------------------



 



Article IV. Source and Method of Payments
All payments of benefits under the Plan, shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or
prospective Member or beneficiary. No benefit whatever provided by the Plan
shall be payable from the assets of the Retirement Fund or the Thrift Plan. No
Member shall have any right, title or interest whatever in or to any investments
which the Bank may make or any specific assets which the Bank may reserve to aid
it in meeting its obligations under the Plan.

 

8



--------------------------------------------------------------------------------



 



Article V. Designation of Beneficiaries
5.01 Each Member of the Plan may file with the BEP Committee a written
designation of one or more person as the beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his death. A Member may,
from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the BEP
Committee. The last such written designation received by the BEP Committee shall
be controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the BEP Committee prior to the
Member’s death, and in no even shall it be effective as of a date prior to such
receipt.
5.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the BEP Committee, such designation conflicts with applicable law,
the Member’s estate shall be deemed to have been designated as his beneficiary
and shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the BEP Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the BEP Committee
may pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefor.

 

9



--------------------------------------------------------------------------------



 



Article VI. Administration of the Plan
6.01 The Board of Directors has delegated to the BEP Committee, subject to those
powers which the Board has reserved to itself or to the Compensation Committee
as described in Article III of the Plan, general authority over and
responsibility for the administration and interpretation of the Plan. The BEP
Committee shall have full power and authority to interpret and construe the
Plan, to make all determinations considered necessary or advisable for the
administration of the Plan and the calculation of the amount of benefits payable
under the Plan, and to review claims for benefits under the Plan. The BEP
Committee’s interpretations and constructions of the Plan and its decisions or
actions thereunder shall be binding and conclusive on all persons for all
purposes, except to the extent of the powers which the Board has reserved to
itself or to the Compensation Committee referred to in the first sentence of
this Section 6.01.
6.02 If the BEP Committee deems it advisable, it shall arrange for the
engagement of legal counsel and certified public accountants (who may be counsel
to or accountants for the Bank) and other consultants, and make use of agents
and clerical or other personnel, for purposes of the Plan. The BEP Committee may
rely upon the written opinions of such counsel, accountants, and consultants,
and upon any information supplied by the Retirement Plan for purposes of
Article III of the Plan, and delegate to any agent or to any subcommittee or BEP
Committee member its authority to perform any act hereunder, including, without
limitation, those matters involving the exercise of discretion; provided,
however, that such delegation shall be subject to revocation at any time at the
discretion of the BEP Committee. The BEP Committee shall report to the
Compensation Committee, or to a committee designated by the Board, at such
intervals as shall be specified by the Compensation Committee or such designated
committee, with regard to the matters for which it is responsible under the
Plan.

 

10



--------------------------------------------------------------------------------



 



6.03 All claims for benefits under the Plan shall be submitted in writing to the
BEP Committee. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the BEP Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the BEP Committee within 30 days of such denial. A
request for review shall contain all additional information which the claimant
wishes the BEP Committee to consider. The BEP Committee may hold any hearing or
conduct any independent investigation which it deems desirable to render its
decision and the decision on review shall be made as soon as feasible after the
BEP Committee’s receipt of the request for review. Written notice of the
decision shall be furnished to the claimant. For all purposes under the Plan,
such decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding, and conclusive on all
interested persons as to all matters relating to the Plan.
6.04 All expenses incurred by the BEP Committee in its administration of the
Plan shall be paid by the Bank.

 

11



--------------------------------------------------------------------------------



 



Article VII. Amendment and Termination
The Board of Directors may amend, suspend, or terminate, in whole or in part,
the Plan without the consent of the BEP Committee or any Member, beneficiary or
other person, except that no amendment, suspension or termination shall
retroactively impair or otherwise adversely affect the rights of any Member,
beneficiary or other person to benefits under the Plan which have vested prior
to the date of such action, as determined by the BEP Committee in its sole
discretion. The BEP Committee may adopt any amendment or take any other action
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan or to confirm the Plan thereto,
provided any such amendment or action does not have a material effect on the
then currently estimated cost to the Bank of maintaining the Plan.

 

12



--------------------------------------------------------------------------------



 



Article VIII. General Provisions
8.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into effect any merger, reorganization or
transfer of assets and assumption of Plan obligations of the Bank, the term
“Bank” shall refer to such other organization and the Plan shall continue in
full force and effect.
8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
8.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan in all federal, state, local and other taxes required by
applicable law be withheld with respect to such payments.
8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.
8.05 If the BEP Committee shall find that any person to whom any amount is or
was payable under the Plan is unable to care for his affairs because of illness
or accident, or is a minor, or has died, then any payment, or any part thereof,
due to such person or his estate (unless a prior claim therefore has been made
by a duly appointed legal representative), may, if the BEP Committee is so
inclined, be paid to such person’s spouse, child or other relative, an
institution maintaining or having custody of such person, or any other person
deemed by the BEP Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be in complete discharge
of the liability of the Plan and the Bank therefore.

 

13



--------------------------------------------------------------------------------



 



8.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
8.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the BEP Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the BEP Committee and shall
be deemed to have been given and delivered only upon actual receipt thereof at
such location.
8.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
8.09 No BEP Committee member shall be personally liable by reason of, any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as a BEP Committee member nor for any mistake of judgment made in good
faith. The Bank shall indemnify and hold harmless the Retirement Plan and each
BEP Committee member and each employee, officer or director of the Bank or the
Retirement Plan, to whom any duty, power, function or action in respect of the
Plan may be delegated or assigned, or from whom any information is requested for
Plan purposes, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the Bank) arising out of anything done or omitted to be done in
connection with the Plan, unless arising out of such person’s fraud or bad
faith.

 

14



--------------------------------------------------------------------------------



 



8.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
8.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
8.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

15